FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                  September 9, 2010
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                     Clerk of Court
                            FOR THE TENTH CIRCUIT


    PATRICK M. NICKERSON,

                Plaintiff-Appellant,

    v.                                                    No. 09-2255
                                              (D.C. No. 1:07-CV-00211-MV-WDS)
    UNITED STATES OF AMERICA,                              (D. N.M.)

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before TACHA, HOLLOWAY, and ANDERSON, Circuit Judges.



         Patrick M. Nickerson appeals pro se the district court’s order finding him in

contempt and ordering him to pay $300 as a sanction for violating a previous

court order. Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we affirm.

         Mr. Nickerson filed a complaint against the United States in district court

on March 5, 2007, seeking injunctive and other relief related to the denial of a



*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Consular Report of Birth Abroad of a Citizen of the United States for a child born

in Mexico in 1989 who he claims is his daughter. The district court dismissed the

complaint for lack of subject matter jurisdiction on October 31, 2007. The

district court’s judgment became final on March 31, 2008, pursuant to Fed. R.

Civ. P. 58(c)(2). The district court denied Mr. Nickerson’s Motion for Revised

Judgment on July 14, 2008, and it denied his later Motion to Seal, Motion for

Default Judgment, and his request to amend his complaint on October 3, 2008.

Mr. Nickerson did not appeal any of these rulings.

      In its October 3, 2008 order, the district court instructed Mr. Nickerson “to

cease sending e-mails to the Court’s chambers. The chambers’ e-mail address is

to be used only for submitting proposed orders or jury instructions and not for ex

parte communication to discuss the case or to express dissatisfaction.” R. at 236.

This portion of the order was in response to Mr. Nickerson sending an “extremely

derogatory and inflammatory” letter to a district court judge’s chambers. Id. at

235. After he “sent yet another lengthy and derogatory e-mail to the Court’s

chambers” on June 11, 2008, id. at 237, the district court issued an order to show

cause why he should not be held in contempt and sanctioned $300 for disobeying

its prior order. Mr. Nickerson responded to the order to show cause, contending

he believed the October 3, 2008 order only precluded him from sending emails to

a particular judge. Concluding that its order was clear, on September 23, 2009,

the district court found Mr. Nickerson in contempt of court and ordered him to

                                         -2-
pay a $300 sanction. Two days later, Mr. Nickerson filed a motion to set aside

the judgment, which the district court construed as brought under Fed. R. Civ. P.

59(e). He then filed a premature notice of appeal on October 13, 2009. This

court abated the appeal pending the district court’s ruling on his timely Rule 59(e)

motion, which the district court denied on February 5, 2010.

      We first consider the extent of our jurisdiction over the issues raised by

Mr. Nickerson in this appeal. In this case, where the United States is a party,

Fed. R. App. P. 4(a)(1)(B) and 28 U.S.C. § 2107(b) require an appellant to file a

notice of appeal within 60 days after the judgment or order appealed from is

entered. A timely notice of appeal in a civil case is mandatory and jurisdictional.

Alva v. Teen Help, 469 F.3d 946, 948 (10th Cir. 2006). Thus, we have no

jurisdiction to review any district court order or judgment entered in this case

more than 60 days before Mr. Nickerson filed his notice of appeal. Moreover,

after the district court denied his Rule 59(e) motion, he did not amend his notice

of appeal or file a separate notice appealing that ruling, as required by Fed. R.

App. P. 4(a)(4)(B)(ii). Accordingly, we have jurisdiction to review only the

district court’s September 23, 2009 Order Imposing Sanctions, in which it found

Mr. Nickerson in contempt and ordered him to pay a $300 sanction.

      “We review a finding of contempt for an abuse of discretion. To be held in

contempt, a court must find the party violated a specific and definite court order

and the party had notice of the order.” Lucre Mgmt. Group, LLC v. Schempp Real

                                         -3-
Estate, LLC (In re Lucre Mgmt. Group, LLC), 365 F.3d 874, 875 (10th Cir. 2004)

(citation and quotation omitted). As a pro se appellant, we construe

Mr. Nickerson’s appeal arguments liberally. See de Silva v. Pitts, 481 F.3d 1279,

1283 n.4 (10th Cir. 2007). But “pro se litigants are subject to the same minimum

litigation requirements that bind all litigants and counsel before all federal courts.

We emphasize . . . that all litigants must demonstrate a level of civility in

pleadings and proceedings that displays a basic understanding of and respect for

the courts and the rule of law in this nation.” Kyler v. Everson, 442 F.3d 1251,

1253-54 (10th Cir. 2006).

      A liberal construction of Mr. Nickerson’s briefs fails to reveal any

meritorious contention. The majority of his argument relates to error in earlier

district court rulings that we have no jurisdiction to review. To the extent he

addresses the district court’s Order Imposing Sanctions, he appears to deny

having made derogatory and inflammatory statements in emails to the court. Yet

he continues to make inflammatory and disparaging statements regarding that

court’s judges in his appellate filings, including accusing district court judges of

“misbehav[ing] in a horrible and abusive manner” and referring to “psychopathic

child hating Judges” who “imagine them[]selves to be Latina Princesses.” Aplt.




                                          -4-
Reply Br. at 5, 6. 1 He goes on to suggest that this court will “cover[] . . . up” the

wrong he alleges has been done to his children. Id. at 6.

      Mr. Nickerson has not identified any abuse of discretion in the district

court’s Order Imposing Sanctions and the judgment of the district court is

therefore AFFIRMED.


                                                     Entered for the Court



                                                     William J. Holloway, Jr.
                                                     Circuit Judge




1
       Mr. Nickerson appears to assert that the district court improperly
sanctioned him for filing his notice of appeal. But it is clear that the Order
Imposing Sanctions relates only to the further scurrilous email he sent to the
court’s chambers, in violation of the October 3, 2008 order. Furthermore, we
decline to address his contention that the district court’s order violates his First
Amendment rights, which he appears to have raised for the first time in his reply
brief, without any citation to authority. See Sussman v. Patterson, 108 F.3d 1206,
1210 (10th Cir. 1997) (“In general, we will decline to consider issues first raised
on appeal.”).

                                          -5-